[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT            FILED
                       ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                          JANUARY 12, 2012
                             No. 11-13376
                                                             JOHN LEY
                         Non-Argument Calendar
                                                              CLERK
                       ________________________

                   D.C. Docket No. 9:11-cr-80005-KLR-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,



                                  versus



GARY L. FINKLEA,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Florida
                      ________________________

                            (January 12, 2012)

Before WILSON, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
         Gary Finklea appeals his sentence of 180 months of imprisonment following

his plea of guilty to being a felon in possession of a firearm and ammunition. 18

U.S.C. § 922(g)(1). Finklea argues that the district court violated his rights under

the Fifth and Sixth Amendments by sentencing him as a career criminal based on

prior convictions that were neither charged in his indictment nor admitted by him.

Finklea’s argument is foreclosed by Almendarez-Torres v. United States, 523 U.S.

224, 226–27, 118 S. Ct. 1219, 1222 (1998), and Finklea acknowledges that we are

“bound to follow Almendarez-Torres unless and until the Supreme Court itself

overrules that decision.” United States v. Thomas, 242 F.3d 1028, 1035 (11th Cir.

2001).

         We AFFIRM Finklea’s sentence.




                                          2